Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 1 of 33 Page ID #:1


      Scott C. Borison (CA Bar No. 289456)
  1   1900 S. Norfolk St. Suite 350
  2   San Mateo CA 94403
      (301) 620-1016
  3   Scott@borisonfirm.com

  4   Monica Hartsock, SBN 270114
      LAW OFFICE OF MONICA HARTSOCK
  5   4562 Hastings Ct.
      Chino, California 91710
  6
      Telephone: (909) 536-1773
  7   Monica@Hartsocklawfirm.com

  8   Attorneys for Plaintiffs
  9                                UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      ALEKSIA LINDSEY,                               )
 12   on behalf of herself and those similarly       )
      situated,                                      ) Case No. 5:20-cv- 2537
 13                                                  )
 14                          Plaintiffs,             ) CLASS ACTION COMPLAINT
                                                     )
 15                  v.                              )
                                                     )    JURY TRIAL DEMAND
 16   PATENAUDE & FELIX, APC.,                       )
      on behalf of itself and those similarly        )    1. DECLARATORY JUDGMENT
 17   situated,                                      )       AND INJUNCTIVE RELIEF
 18                                                  )    2. VIOLATION OF THE FAIR DEBT
                             Defendants.             )       COLLECTION PRACTICES ACT
 19                                                  )
                                                     )
 20                                                  )
                                                     )
 21                                                  )
 22                                                  )
                                                     )
 23
 24                                   CLASS ACTION COMPLAINT
 25
             Plaintiff, Aleksia Lindsey, (“Lindsey” or “Named Plaintiff”) individually and on
 26
      behalf of all other similar persons defined infra and by her undersigned attorneys, hereby
 27
 28   brings this Class Action Complaint and Demand for Jury Trial against Defendant,

                                                 Page 1 of 33
       Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 2 of 33 Page ID #:2



      Patenaude & Feliz, APC (“Patenaude” or “Named Defendant”), as the named defendant
  1
  2   on behalf of a class of similar defendants defined infra, Lindsey and states:

  3                                      I. INTRODUCTION
  4
               1.     The claims outlined herein exemplify certain unfair or unconscionable debt
  5
      collection practices which have garnered headlines and damaged the economy for the past
  6
  7   several years in which certain persons and entities involved in the debt collection field
  8   flout the law and which have embroiled Named Plaintiff and the putative class members
  9
      (“Plaintiffs’ Class”)1 she seeks to represent, who continue to suffer damages and losses
 10
 11
      directly and proximately caused by Patenaude’s and other similarly situated debt

 12   collectors’ (“Defendants’ Class”)2 unsafe, unsound, and unconscionable debt collection
 13
      practices on behalf of a California Corporation—i.e. Transworld Systems, Inc.
 14
      (“Transworld”).
 15
 16            2.     Transworld is not licensed as a law-firm but enters into standard and uniform

 17   contract(s) with Patenaude and other similar debt collectors which require it, as a non-law
 18
      firm and non-attorney, to improperly direct and control the debt collection activities of the
 19
      Named Defendant and Defendants’ Class members in debt collection litigation throughout
 20
 21   the country and California commenced to collect alleged consumer debts claimed to be

 22   owned by others. Specifically, upon information and belief, Transworld’s agreements
 23
      with Patenaude and the Defendants’ Class members have the following unfair and
 24
      unconscionable requirements, general terms, and conditions:
 25
 26
 27
 28   1
               The Plaintiffs’ Class is defined infra at ¶ 35.
      2
               The Defendants’ Class is defined infra at ¶ 52.
                                               Page 2 of 33
          Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 3 of 33 Page ID #:3



                 a. Transworld has established an “Attorney Network” to attempt to collect the
  1
  2                 debt on behalf of fifteen private trusts that claim to own personal, consumer
  3                 loans for educational purposes valued at $12 billion. Transworld and the
  4
                    Trusts, however, do not have adequate records to show clear title to these
  5
                    alleged loans.
  6
  7              b. Patenaude and the members of the Defendants’ Class each agreed to be part
  8
                    of the Transworld Attorney Network and entered into standard and uniform
  9
                    retainer agreements with Transworld.
 10
 11              c. In Transworld’s standard and uniform retainer agreements with Patenaude

 12                 and members of the Defendants’ Class, Transworld retains the “absolute
 13
                    right” to exclusively control certain aspects of the debt collection litigation
 14
                    including: (i) Transworld prohibits Patenaude and the Defendants’ Class
 15
 16                 members from reviewing and editing any testimony prepared by it in

 17                 support of the debt collection litigation; (ii) Transworld requires Patenaude
 18
                    and the Defendants’ Class members to comply with its standard operating
 19
                    procedures and practices to utilize its deceptive and unfair forms and
 20
 21                 incomplete records in support of the litigation; and (iii) Transworld requires

 22                 Patenaude and the Defendants’ Class members to commence litigation
 23
                    beyond the applicable litigation by flooding the courts with thousands of
 24
                    cases including many that are barred by the statute of limitations and many
 25
 26                 which contain false, misleading and deceptive statements in the name of
 27                 the NCSLT Trusts.
 28
                 d. As part of the standard operating procedures and practices Transworld
                                             Page 3 of 33
       Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 4 of 33 Page ID #:4



                    requires Patenaude and the Defendants’ Class members receive a high
  1
  2                 volume of collection accounts from Transworld and to keep track, attorneys
  3                 law firms are “graded” with “attorney report cards” that “monitor[] the
  4
                    performance” of attorneys and to adjust the “market share” of accounts the
  5
                    law firms receive from TSI among other things. If the attorneys receive a
  6
  7                 “bad grade,” Transworld may “off-board or file” the law firms. The
  8                 Attorney Network also minimizes the contact between the law firms and
  9
                    Transworld, leaving most contact to a “performance manager” who reviews
 10
 11                 the “inventory” of any given law firm’s business from Transworld on a

 12                 weekly basis. The “performance managers” are not lawyers and focus on
 13
                    moving the collection cases along. Attorneys are also given settlement
 14
                    parameters for any given account that are not individualized to a borrower’s
 15
 16                 account or litigation file. There is also a “media team” of less ten non-

 17                 attorney employees who assist the legal specialists with collecting
 18
                    documents for affidavits and discovery. Lastly, on information and belief,
 19
                    there are only two “legal account specialists” who perform the with a
 20
 21                 Bradley Luke as the director of operations with little to no attorney

 22                 oversight at Transworld who do the bulk of litigation for the Attorney
 23
                    Network. They process affidavits, “handle” discovery responses,
 24
                    depositions and trial testimony. On average, they review between 20 to 40
 25
 26                 affidavits per day assuming they are not doing other discovery tasks and

 27                 collectively, handle all the litigation for the entire country. When they are
 28
                    handling “discovery,” based on information and belief, the law firms in the
                                             Page 4 of 33
       Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 5 of 33 Page ID #:5



                     Attorney Network have little to no involvement in the preparation or
  1
  2                  completion of discovery responses. In total, upon information and belief,
  3                  the legal account specialists, performance managers, their supervisor and
  4
                     other support staff total between 70 and 100 Transworld employees to
  5
                     handle the NCSLT caseload with the Attorney Network for all fifty stays.
  6
  7               e. TSI also represents to courts that they are the document custodian for the
  8
                     business records of the NCSLT Trusts, however, the actual native files and
  9
                     servicing records are actually kept at the repository of a separate entity,
 10
 11                  American Educational Services (“AES”) aka the Pennsylvania Higher

 12                  Education Assistance Agency (“PHEAA”), who is the loan servicer for the
 13
                     NCSLT Trust prior to default and charge off.
 14
             3.     Plaintiff’s belief for the allegations stated in the previous paragraph are
 15
 16   based on: (i) Transworld’s “Assurance of Discontinuance” entered into with the Attorney

 17   General of the State of New York, Bureau of Consumer Frauds & Protection (Assurance
 18
      No. 20-061) dated September 11, 2020 (attached as Exhibit 1); (ii) deposition transcripts
 19
      and trial testimony of Bradley Luke, the Director of Operations at Transworld and regular
 20
 21   Rule 30(b)(6) deponent who speaks on behalf of the Trusts and (iii) her own experiences

 22   with Patenaude in the Superior Court of California, County of San Bernardino where she
 23
      sought to challenge these practices by Patenaude at the direction and control of Transworld
 24
      but it instead dismissed the underlying actions mooting her proposed cross complaint (if
 25
 26   Patenaude and Transworld had actually believed their practices were just and proper there
 27   was no reason to dismiss the collection actions against Plaintiff but instead within a short
 28
      period of receiving notice of Plaintiffs’ intent to pursue Patenaude’s and Transworld’s at
                                              Page 5 of 33
       Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 6 of 33 Page ID #:6



      issue they proceeded to quickly dismiss their collection action(s) ex parte with no notice
  1
  2   to Plaintiff).
  3          4.        Under California law which governs Transworld as a California corporation,
  4
      “[n]o person shall practice law in California unless the person is an active licensee of the
  5
  6
      State Bar.” Cal. Bus. & Prof. Code § 6125. “Any person…otherwise practicing law who

  7   is not an active licensee of the State Bar” may be subject to a misdemeanor. Cal. Bus. &
  8
      Prof. Code § 6126. Under California law the unlawful practice of law also constitutes
  9
      “unfair competition” in violation of Cal. Bus. & Prof. Code § 17200. See also In re
 10
 11   Reynoso, 477 F.3d 1117, 1125 (9th Cir. 2007)(“California courts have long accepted that,

 12   in a general sense, ‘the practice of law ... includes legal advice and counsel and the
 13
      preparation of legal instruments and contracts.’ Baron v. City of L.A., 2 Cal.3d 535, 86
 14
      Cal.Rptr. 673, 469 P.2d 353, 357 (1970) (noting that this definition was adopted as early
 15
 16   as 1922)”).

 17          5.        By unfairly and deceptively aiding and collecting on behalf of Transworld,
 18
      while it is practicing law without a license, Patenaude and the members of the Defendants’
 19
      Class have unfairly and deceptively affected the consumer transactions of the Plaintiffs’
 20
 21   Class members and utilized means of collection through the state courts which Patenaude

 22   and the Defendants’ Class members had no right to pursue.
 23
             6.        As a direct and proximate result of Patenaude and the Defendants’ Class
 24
      members’ attempts to collect consumer debts from them, Named Plaintiff and the
 25
 26   Plaintiffs’ Class members have been damaged and harmed by Patenaude and the
 27   Defendants’ Class members’ each: (i) permitting Transworld to borrow their law licenses
 28
      and filling collection actions at the direction and control of Transworld; (ii) Patenaude and
                                               Page 6 of 33
       Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 7 of 33 Page ID #:7



      the Defendants’ Class members’ claiming, threatening, and seeking sums Transworld did
  1
  2   not have a right to seek and were not owed; and (iii) using Transworld’s court documents
  3   and forms in connection with a legal proceeding without any ability to review and correct
  4
      inaccuracies presented to the courts. In addition, Named Plaintiff and the Plaintiffs’ Class
  5
      members are entitled to statutory damages for Patenaude and the Defendants’ Class
  6
  7   members’ actions.
  8
                                            II. PARTIES
  9
             7.      Plaintiff Aleksia Lindsay f/k/a Aleksia Hepner (referred to herein as
 10
 11   “Lindsay” or “Named Plaintiff”) was at all times relevant to this action, a natural person

 12   residing in Rancho Cucamonga, California.

 13          8.      Defendant Patenaude & Felix, A.P.C. (“Patenaude”) is a debt collection law
 14
      firm incorporated in California and with offices in California located at 9619 Chesapeake
 15
      drive, Suite 300, San Diego, CA 92123. Patenaude seeks to collect defaulted consumer
 16
 17   debts on behalf of Transworld and the NCSLT Trusts through litigation directed and

 18   controlled by Transworld and the mails. In addition
 19
                  a. Patenaude is a debt collector as defined in the FDCPA.               It uses
 20
                     instrumentalities of interstate commerce or the mails in its business, the
 21
 22                  principal purpose of which is the collection of any debts, or regularly
 23                  collects or attempts to collect, directly or indirectly, debts owed or due or
 24
                     asserted to be owed or due another.
 25
 26               b. Is managed by a Board of Directors.

 27               c. To carry-out part of its consumer collections business, upon information
 28
                     and belief it also operates as part of Transworld’s Attorney Network
                                              Page 7 of 33
       Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 8 of 33 Page ID #:8



             9.      Not named as parties to this action are 15 Delaware Statutory Trusts known
  1
  2   as: National Collegiate Student Loan Trust I, National Collegiate Student Loan Trust

  3   2003-1, National Collegiate Student Loan Trust 2004-1, National Collegiate Student

  4   Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1, National Collegiate
  5
      Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3, National
  6
      Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2,
  7
      National Collegiate Student Loan Trust 2006-3, National Collegiate Student Loan Trust
  8
      2006-4, National Collegiate Student Loan Trust 2007-1, National Collegiate Student
  9
 10   Loan Trust 2007-2, National Collegiate Student Loan Trust 2007-3, and National

 11   Collegiate Student Loan Trust 2007-4 (collectively “NCSLT Trusts”). Each of the NCSLT
 12   Trusts were formed for the alleged purpose of acquiring purported consumer debts.
 13
             10.     Not named as a party to this action Transworld Systems, Inc. (“Transworld”
 14
      or “TSI”) is a debt collector which acts on behalf of U.S. Bank for the NCSLT Trusts that
 15
 16   collectively claim ownership of hundreds of thousands of purported private student loans,
 17   when in fact they are not qualified student loans, and is engaged in the business of a
 18
      collection agency using the mail and telephone, the primary purpose of which is to collect
 19
      consumer debts allegedly owed to others. Transworld also appears to be engaged in the
 20
 21   unauthorized practice of law controlling and directing the writings and other actions of
 22   attorneys it hires including Patenaude and the members of the Defendants’ Class.
 23
      Transworld is a California corporation with its principal place of business in Pennsylvania.
 24
 25
      In addition:

 26                a. Transworld is a debt collector as defined in the FDCPA and has provided
 27                   services in connection with collecting defaulted debt owed to the Trusts on
 28
                      the alleged consumer loan accounts of Defendant and putative class
                                              Page 8 of 33
       Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 9 of 33 Page ID #:9



                    members at a time when the consumers were in default. Among the debts
  1
  2                 Transworld collects are purported “private student loans” allegedly owed to

  3                 the Trusts.
  4
                 b. Transworld is managed by a Board of Directors.
  5
                 c. Transworld’s duties as special subservicer to the NCSLT Trusts are set forth
  6
  7                 in an agreement with the NCSLT Trusts’ special servicer. The terms of the

  8                 agreement and multiple amendments provide that Transworld “shall
  9
                    administer, manage and oversee collection litigation,” “shall be responsible
 10
                    for selecting and directly supervising collection attorneys,” and “shall
 11
 12                 review all complaints and affidavits utilized by” attorneys retained by

 13                 Transworld on behalf of the NCSLT Trusts, all “with the goal of
 14
                    maximizing the collection of amounts payable on” the loans owned by the
 15
                    Trusts. This is the unauthorized practice of law by a corporation, which is
 16
 17                 not permitted by California law which requires a license to practice law.

 18                 Bus. & Prof. Code § 6125
 19
                 d. On September 15, 2017, the CFPB issued a Consent Order in the matter of
 20
                    Transworld Systems, Inc. as agent for the Collective NCSLT Trusts, filing
 21
 22                 it as 2017-CFPB-0018. A copy of which is Exhibit B, hereto (“CFPB

 23                 Consent Order”).
 24
                 e. That CFPB Consent Order was issued specifically as to Transworld’s unfair
 25
                    and deceptive acts and practices on behalf of, or in the name of, the NCSLT
 26
 27                 Trusts. The CFPB Consent Order is both remedial and mandatory, and

 28                 identified and prohibited many of the unfair and deceptive acts and practices

                                             Page 9 of 33
       Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 10 of 33 Page ID #:10



                     of Transworld on behalf of, or in the name of, the NCSLT Trusts identified
   1
   2                 above.

   3              f. In the CFPB Consent Order, the CFPB found that Transworld and its
   4
                     nationwide network of law firms committed a number of offenses between
   5
                     November 1, 2014 and April 25, 2016, including:
   6
   7                       i. Filing tens of thousands of collections lawsuits against borrowers

   8                             in which they did not possess the complete documentation needed
   9
                                 to prove the NCSLT Trusts owned the loans;
  10
                           ii. Filing tens of thousands of affidavits in support of collections
  11
  12                             lawsuits in which the affiant swore they had personal knowledge

  13                             of the debt, when in fact the affiants frequently merely reviewed
  14
                                 data on a computer screen, did not know the source of the data or
  15
                                 how it was collected and maintained, and lacked knowledge of the
  16
  17                             chain of assignment records necessary to prove that the relevant

  18                             Trust owned the loans; and
  19
                          iii. Filing numerous lawsuits without the intent or ability to prove the
  20
                                 claims, if contested.
  21
  22                g. The CFPB Consent Order requires that any law firm Transworld retained

  23                    in connection with the collection of the loan accounts allegedly owned
  24
                        by the Trusts agree and abide by the terms and conditions of the Consent
  25
                        Order. Consent Order at ¶ 45(b).
  26
  27                h. The CFPB Consent Order also requires “its officers, agents, service

  28                    providers, servants, employees and attorneys who have actual notice of

                                                Page 10 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 11 of 33 Page ID #:11



                        the Consent Order, whether acting directly or indirectly, may not initiate
   1
   2                    a     collection   lawsuit   to   collect   a    debt   unless    respondent

   3                    possesses…..documentation necessary to prove that the Trust owns the
   4
                        loan….. ” among other necessary requirements. Consent Order at ¶ 45(f).
   5
                    i. The CFPB Consent Order also prohibits “its officers, agents, service
   6
   7                    providers, servants, employees and attorneys who have actual notice of

   8                    the      Consent    Order…..”     from      filing   affidavits   containing
   9
                        misrepresentations and false statements….” with specific detail as to
  10
                        prohibited conduct. Consent Order at ¶ 45(l).
  11
  12                j. On September 11, 2020, the New York Attorney General issued an

  13                    Assurance of Discontinuance concerning Transworld Systems, Inc. that
  14
                        addresses TSI’s practices including the control and direction they assert
  15
                        over the Attorney Network and TSI made or caused to be made false,
  16
  17                    misleading and deceptive statements in formal documents filed in

  18                    lawsuits filed in the name of the Trusts. See Exhibit A.
  19
                    k. To carry-out part of its consumer collections business, it also operates
  20
                        and manages an Attorney Network business unit, which includes
  21
                        Patenaude & Felix, A.P.C. Defendants’ Class members that files debt
  22
  23                    collection lawsuits in California and nationwide to collect on behalf of

  24                    the NCSLT Trusts.

  25
  26
                                    III. JURISDICTION AND VENUE
  27
             11.    This Court has jurisdiction pursuant to 28 U.S.C.A. § 1331 since certain of
  28

                                               Page 11 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 12 of 33 Page ID #:12



       the claims asserted herein arise under the laws of the United States.
   1
   2          12.      This Court has jurisdiction asserted because the Defendant transacts
   3   business, perform work, have interests in real property, and provides services in
   4
       California.
   5
   6          13.      Venue is appropriate in this Court pursuant to 28 U.S.C.A. § 1391 because

   7   a substantial portion part of the events or omissions giving rise to the claims before the
   8
       Court, related to the Named Plaintiff and Defendant, occurred in this District. The
   9
       violations of law hereinafter described have been committed in the State of California.
  10
  11   The Defendant regularly conducts business and supply products to buyers throughout this

  12   state and specifically within the County of San Bernardino. Therefore, jurisdiction and
  13
       venue are proper within this Court.
  14
                                                IV. FACTS
  15
  16   A.     ADDITIONAL NCSLT TRUSTS AND TRANSWORLD BACKGROUND

  17          14.       Asserting gross negligence and other actionable wrongful conduct, the
  18
       NCSLT Trusts, by way of a Verified Amended Complaint filed in Delaware Chancery
  19
       (“NCSLT Trust Chancery Court Action”) Court its affiliates and managers and made,
  20
  21   among others, the following allegations which, on information and belief, after
  22   investigation, Plaintiff asserts are accurate, and on information and belief reallege:
  23
                     a. ¶ 45:“Neither the Trusts nor the Owners approved these arrangements with
  24
  25                    Turnstile or with Transworld. To the contrary, the Owners specifically

  26                    informed the Administrator and U.S. Bank that they did not want Turnstile
  27
                        or TSI to perform any services relating to the Trusts. But the Administrator
  28
                        and U.S. Bank refused to follow the instructions from the Owners. The
                                                Page 12 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 13 of 33 Page ID #:13



                     Trust did not hire Turnstile or TSI, neither Turnstile nor TSI acts at the
   1
   2                 direction of the Trusts, and they do not follow any directions or instructions
   3                 issued by the Trusts. To the contrary, as discussed below, while the Owners
   4
                     of the Trusts have requested that TSI cease filing lawsuits in the name of
   5
                     the Trusts where TSI cannot prove that the Trusts have standing to collect
   6
   7                 on defaulted loans, TSI as nevertheless continued to file such lawsuits”
   8
                  b. ¶46 “To the contrary, TSI is an agent of U.S. Bank as Special Servicer.
   9
                     Under the Special Servicing Agreement, U.S. Bank was responsible for ‘the
  10
  11                 enforcement, collection and servicing of Delinquent Loans and Defaulted

  12                 Loans        ”
  13
                  c. ¶47 “U.S. Bank’s duties further included monitoring the performance of
  14
                     Tunstile and replacing it if it was deficient or negligent in performing its
  15
  16                 duties. As set forth herein, Turnstile’s performance of its duties was

  17                 deficient and negligent, but U.S. Bank failed to monitor Turnstile’s
  18
                     performance and failed to replace Turnstile as Subservicer.
  19
           15. The remainder of the allegations in the NCSLT Trust Chancery Court Action as
  20
  21          they pertain to U.S. Bank in said Verified Amended Complaint establish that U.S.

  22          Bank was in a position and responsible to prevent and avoid the unfair and
  23
              deceptive acts and practices performed by Transworld, the attorneys from
  24
              Transworld’s Attorney Network and ARS, that U.S. Bank knew of and was fully
  25
  26          informed about said unfair and deceptive acts and practices being performed, that
  27          U.S. Bank had a duty to prevent and avoid such unfair and deceptive acts and
  28
              practices, and that U.S. Bank negligently and/or grossly negligently and/or
                                             Page 13 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 14 of 33 Page ID #:14



                intentionally, failed to prevent such unfair and deceptive acts and practices, and in
   1
   2            fact aided and abetted the commission of such unfair and deceptive acts and
   3            practices by Transworld, Transworld’s Attorney Network and ARS on behalf of
   4
                the NCSLT Trusts.
   5
   6
           B.     FACTS COMMON TO THE NAMED PLAINTIFF

   7       16. In January, 2007, Lindsay, with her mother as a co-signor, entered a credit
   8            agreement with Bank of America to borrow $30,000 to cover purportedly
   9
                education expenses associated with the California Culinary Academy. The APR
  10
                was 12.207% variable rate based upon LIBOR which is adjusted monthly. The now
  11
  12            defunct California Culinary Academy represented to Lindsay and others that it was
  13            a legitimate school and she would have many job options with generous salaries
  14
                upon graduation. She was also told by the authorized representatives at the defunct
  15
                school that her earned school credits would easily transfer if she ever wanted to
  16
  17            transfer schools.
  18       17. In May, 2007, Lindsay with her mother as a co-signor, entered a second credit
  19
                agreement with Bank of America to borrow another $30,000 to cover education
  20
                expenses associated with the California Culinary Academy. This loan was at
  21
  22            12.334% APR variable rate based upon LIBOR which is adjusted monthly.
  23       18. Soon thereafter, in 2007, a class action lawsuit (Amador v. California Culinary
  24
                Academy) was filed. One allegation was that the school inflated job placement rates
  25
                by counting as successful post-culinary school placements jobs that would have
  26
  27            been available without going to culinary school at all. The complaint in its various
  28            iterations, with detailed allegations, is available from the San Francisco Superior

                                                Page 14 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 15 of 33 Page ID #:15



              Court, Case No. CGC-07-467710. The case settled in 2012 and the school was
   1
   2          permanently closed in 2017.

   3       19. Defendant’s co-signor, her mother, tried to make some payments on the loans, but
   4
              ultimately fell behind and the loans went into default. Subsequent to the default,
   5
              the servicing and collection of the purported loans was transferred to Transworld
   6
   7          who attempted to collect the loans.

   8       20. Even though the defaults on the loans had occurred previously, the last payment
   9
              on the loans was made on October 6, 2016.
  10
           21. On February 1, 2019, a collection agency on behalf of the NCSLT Trusts who
  11
  12          claimed to have acquired the Plaintiff’s loans (i.e., NCSLT Trust 2007-1 and

  13          NCSLT Trust 2007-2) sent Plaintiff two letters demanding payment.
  14
           22. Lindsay asked for validation of the outstanding debt and on October 14, 2019.
  15
              Transworld responded asking Lindsay to contact Patenaude and providing a copy
  16
  17          of the credit agreements and Loan History Payment Reports that appear incomplete

  18          and inaccurate. The documentation did not include any billing statements or any
  19
              payment history prior to the alleged default. Transworld provided three separate
  20
              charts with various interest rates – 7.66%, 6.99%, and 6.75%.
  21
  22       23. Transworld also engaged Patenaude to commence two collection actions against

  23          Plaintiff in the Superior Court of California, County of San Bernardino. This was
  24
              as part of Transworld’s Attorney Network. Plaintiff was only made aware of the
  25
              actions less than a year before the commencement of this action.
  26
  27       24. In Case No. CIVDS1931160, Transworld engaged and directed Patenaude to file

  28          and later serve upon Lindsey an action pending in the Superior Court of California,

                                             Page 15 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 16 of 33 Page ID #:16



              County of San Bernardino on its behalf and on behalf of NCSLT Trust 2007-1
   1
   2          Trust filed a lawsuit in San Bernardino Court against Lindsay.            Patenaude

   3          completed service upon Lindsey less than a year before the commencement of this
   4
              action on December 9, 2019.
   5
           25. In Case No. CIVDS1931182, Transworld engaged and directed Patenaude to file
   6
   7          an action later serve upon Lindsey an action pending in Superior Court of

   8          California, County of San Bernardino on its behalf and on behalf of NCSLT Trust
   9
              2007-2 Trust filed a lawsuit in San Bernardino Court against Lindsay. Patenaude
  10
              completed service upon Lindsey less than a year before the commencement of this
  11
  12          action on December 9, 2019.

  13       26. In each of the form complaints and papers served upon Lindsey less than a year
  14
              before the commencement of this action, Patenaude represented and
  15
              communicated to Lindsey that it and its attorneys were counsel for NCSLT Trust
  16
  17          2007-1 and NCSLT Trust 2007-2 Trust. However, Patenaude concealed from

  18          Lindsey in these communications and actions that in fact Transworld was also
  19
              practicing law in each of the actions. Specifically, based upon its custom, routine,
  20
              and contractual relationship with Patenaude,
  21
  22              a. Transworld retained the “absolute right” to exclusively control certain

  23                 aspects of the debt collection litigation;
  24
                  b. Transworld prohibited Patenaude from reviewing and editing any papers
  25
                     prepared by it in purported support of the debt collection litigation;
  26
  27              c. Transworld required Patenaude to comply with its standard operating

  28                 procedures and practices to utilize its deceptive and unfair forms and

                                              Page 16 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 17 of 33 Page ID #:17



                     incomplete records in support of the litigation; and
   1
   2              d. Transworld required Patenaude to commence litigation beyond the

   3                 applicable litigation in hopes that by flooding the courts with these actions
   4
                     along with thousands of other cases that were barred by the statute of
   5
                     limitations and many which contain false, misleading and deceptive
   6
   7                 statements in the name of the NCSLT Trusts, its practices would not be

   8                 discovered.
   9
           27. The unfair and unconscionable practices related to the utilization of erroneous
  10
              Transworld representations by Patenaude is demonstrated by the following:
  11
  12              a. In Case No. CIV DS1931160, Patenaude at Transworld’s direction and

  13                 control represented that Lindsay owed a principal sum of $45,596.60 while
  14
                     at the same time claiming that the basis for the debt was a document which
  15
                     would have a limited principal of $30,000.00, if it had even been completed.
  16
  17              b. In Case No. CIV DS19311882, Patenaude at Transworld’s direction and

  18                 control represented that Lindsay owed a principal sum of $48,640.86 while
  19
                     at the same time claiming that the basis for the debt was a document which
  20
                     would have a limited principal of $30,000.00, if it had even been completed.
  21
  22       28. Patenaude agreed and stipulated that the two actions it filed by it on behalf of

  23          Transworld in the names of NCSLT Trust 2007-1 and NCSLT Trust 2007-2 Trust
  24
              against Lindsey were related and should be consolidated on November 9, 2020.
  25
              Yet, it did concealed that its agreement and stipulation continued to conceal from
  26
  27          Lindsey in these communications and actions that in fact Transworld was also

  28          practicing law in each of the actions and controlling Patenaude’s litigation choices

                                             Page 17 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 18 of 33 Page ID #:18



              as discussed supra.
   1
   2       29. Lindsey became aware of the public records discussed supra about Transworld’s

   3          unlicensed practice of law when the Transworld’s “Assurance of Discontinuance”
   4
              with the Attorney General of the State of New York, Bureau of Consumer Frauds
   5
              & Protection (Assurance No. 20-061) dated September 11, 2020 became publically
   6
   7          known.

   8       30. Lindsey sought leave of the Superior Court of California, County of San
   9
              Bernardino to assert claims related in part to Transworld’s unauthorized practice
  10
              of law. On behalf of Transworld, Patenaude received notice of these proposed
  11
  12          claims on November 10, 2020.

  13       31. In response to receiving Lindsey’s proposed cross-complaint which challenges in
  14
              part Transworld’s unauthorized practice of the law by its exclusive control of
  15
              Patenaude’s debt collection litigation activities as described supra, Transworld
  16
  17          directed Patenaude to dismiss the collection actions on an ex parte basis before the

  18          Superior Court of California, County of San Bernardino could even consider if it
  19
              would adjudicate the claims—thereby mooting consideration of Lindsey’s
  20
              proposed cross-complaint.
  21
  22       32. Throughout the one year before the commencement of this action, Patenaude

  23          maintained the right to collect from Lindsey at the direction and control of
  24
              Transworld even though it knew Transworld was not an attorney, its records were
  25
              prone to material errors, and it had no control over the claims asserted and whether
  26
  27          they were bona fide and maintained in good faith.          By its agreement with

  28          Transworld, Patenaude looked the other way and unfairly and unconscionably

                                             Page 18 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 19 of 33 Page ID #:19



              allowed Transworld’s unauthorized practice of the law to be maintained through
   1
   2          it. Only when its relationship with Transworld was exposed and Lindsey sought

   3          to challenge the unfair and unconscionable practice, did Patenaude at the direction
   4
              and control of Transworld dismiss the actions.
   5
              33.    Patenaude and its owners and staff attorneys have known about the irregular,
   6
   7   unfair, and unconscionable practices of Transworld but have maintained the right to collect
   8   on Transworld’s behalf through the unfair and unconscionable methods of collection in
   9
       which Transworld is practicing law without a license to do so.
  10
  11
              34.    As a result of Patenaude’s concealment of the true facts from Lindsey (and

  12   the courts), Lindsey did not know that Patenaude’s method of collection supporting
  13
       Transworld’s unauthorized practice of law was occurring was not proper and legal. Had
  14
       Patenaude disclosed these facts and not elected to conceal them from Lindsey, she could
  15
  16   have acted upon her rights to stop Patenaude’s illegal activity sooner, and not incurred

  17   legal expense to defend the improper actions commenced by Patenaude on behalf of
  18
       Transworld as well as the frustration, fear, anxiety, upset stomachs, and sleepless worry
  19
       that she be subject to a judgment for bogus sums claimed due by Patenaude.
  20
  21   C.     CLASS ALLEGATIONS

  22                  The Plaintiffs’ Class Allegations
  23
              35.    This action is properly brought as a Plaintiffs’ Class under Fed. R. Civ. P.
  24
       23. Named Plaintiff proposes that the Plaintiffs’ Class be defined as follows:
  25
  26                 Those persons whom Patenaude and the other members of the
                     Defendants’ Class were engaged by Transworld to communicate with
  27                 directly or indirectly for the purpose of attempting to collect upon a
                     consumer debt on behalf of a NCSLT Trust through debt collection
  28
                     litigation in year prior to the commencement of this action.
                                              Page 19 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 20 of 33 Page ID #:20



   1
              36.     Lindsey qualifies as a member of the Plaintiffs’ Class and proposes to be
   2
       appointed by the Court as the Named Plaintiff for the Plaintiffs’ Class.
   3
   4          37.     Excluded from each of the Plaintiffs’ Class are any person who falls within

   5   the definition if the person is (i) an employee or independent contractor of Patenaude or
   6
       any member of the Defendants’ Class or Transworld; (ii) a relative of an employee or
   7
       independent contractor of Patenaude or any member of the Defendants’ Class or
   8
   9   Transworld; or (iii) an employee of the Court where this action is pending.

  10          38.     The Plaintiffs’ Class definition in ¶ 35 as limited by ¶ 37 may be amended
  11
       or modified.
  12
              39.     The particular members of the Plaintiff’s Class are capable of being
  13
  14   described without difficult managerial or administrative problems. The members of the

  15   Plaintiff’s Class are also readily identifiable from the information and public records and
  16   the business records of Patenaude and each of the members of the Defendants’ Class. Upon
  17
       information and belief, the size of the Class exceeds one hundred persons.
  18

  19
              40.     The Plaintiffs’ Class members are sufficiently numerous that individual

  20   joinder of all members is impractical. This allegation is based in part on the fact that
  21   Patenaude and each of the members of the Defendants’ Class participation in collection
  22
       actions related to consumer claims exceeds 2,000 cases based upon information and belief,
  23
       throughout the United States related to the Named Plaintiff and Plaintiffs’ Class members.
  24
  25   Further, upon information and belief based upon public records, Patenaude and each of the
  26   members of the Defendants’ Class has attempted and/or actually utilized the collection
  27
       tools of the state courts to attempt collect from Plaintiffs’ Class members including
  28

                                              Page 20 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 21 of 33 Page ID #:21



       knowingly utilizing the inaccurate records of the NCSLT Trusts at the direction of
   1
   2   Transworld.

   3         41.      There are questions of law and fact common to the Plaintiffs’ Class which
   4
       predominate over any questions affecting only individual members of the Plaintiffs’ Class
   5
       and, in fact, the wrongs alleged against Patenaude and the Defendants’ Class members by
   6
   7   the Plaintiffs’ Class members and the remedies sought by Named Plaintiff and the

   8   Plaintiffs’ Class against Patenaude and the Defendants’ Class members are identical, the
   9
       only difference being the exact sum which each Plaintiffs’ Class member is entitled to
  10
       receive. The common issues include, but are certainly not limited to:
  11
  12               a. Whether Patenaude and members of the Defendants’ Class may attempt to

  13                  collect upon the Plaintiff and members of the Plaintiffs’ Class at the direction
  14
                      and control of Transworld while it practicing law without a license;
  15
                   b. Whether Patenaude and members of the Defendants’ Class may lawfully
  16
  17                  attempt collect through litigation directed and controlled by Transworld

  18                  while it is practicing law without a license;
  19
                   c. Whether Patenaude and members of the Defendants’ Class may lawfully
  20
                      attempt collect through litigation directed and controlled by Transworld
  21
  22                  knowingly using inaccurate records of the NCSLT Trusts at the direction of

  23                  Transworld;
  24
                   d. Whether Patenaude and members of the Defendants’ Class members’
  25
                      concealment of the true facts, that Transworld was acting as an unauthorized
  26
  27                  law firm directing and controlling the debt collection litigation against the

  28                  Plaintiffs’ Class was unfair or unconscionable;

                                                Page 21 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 22 of 33 Page ID #:22



                    e. Whether Patenaude and members of the Defendants’ Class members’
   1
   2                   knowingly communicated false or misleading information to other persons

   3                   while maintaining and/or commencing collection litigation commencement
   4
                       by at the direction of Transworld to the Plaintiffs’ Class by concealing
   5
                       Transworld’s improper conduct;
   6
   7                f. Whether Patenaude and members of the Defendants’ Class members’ are

   8                   permitted to continue collecting or attempting to collect on behalf of
   9
                       Transworld while it is practicing law without a license in relation to the
  10
                       Plaintiffs’ Class members; and
  11
  12                g. Whether the Patenaude and members of the Defendants’ Class members

  13                   should be liable to the Plaintiffs’ Class members for damages for their claims
  14
                       asserted.
  15
              42.      Named Plaintiff’s legal and equitable claims are typical of and identical to
  16
  17   each member of the Plaintiffs’ Class and will be based on the same legal and factual

  18   theories.
  19
              43.      Patenaude’s and the members of the Defendants’ Class members’ defenses
  20
       (which defenses are denied) would be typical of and identical for each member of the
  21
  22   Plaintiffs’ Class and will be based on the same legal and factual theories since they arise

  23   out of Transworld’s standard and uniform contracts with Patenaude’s and the members of
  24
       the Defendants’ Class members.
  25
              44.      The Named Plaintiff will also fairly and adequately represent and protect the
  26
  27   interests of the Plaintiffs’ Class. Named Plaintiff has retained counsel experienced in

  28   consumer class actions, including actions involving unlawful debt collection practices.

                                                Page 22 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 23 of 33 Page ID #:23



       Named Plaintiff does not have any interests which might cause him not to vigorously
   1
   2   prosecute this action or that are otherwise adverse to the interests of the members of the

   3   Plaintiffs’ Class.
   4
              45.    Certification of a Class under Rule Fed. R. Civ. P 23(b)(2) and (b)(3) is
   5
       appropriate as to the Plaintiffs’ Class members in that common questions predominate over
   6
   7   any individual questions and a class action is superior for the fair and efficient adjudication

   8   of this controversy. A class action will cause an orderly and expeditious administration of
   9
       Plaintiffs’ Class members’ claims, and economies of time, effort and expenses will be
  10
       fostered and uniformity of decisions will be ensured.
  11
  12          46.    Named Plaintiff’s claims are typical of the claims of the Plaintiffs’ Class

  13   members.
  14
              47.    Named Plaintiff will fairly and adequately protect the interests of all class
  15
       members in the prosecution of this action. She is similarly situated with, and has suffered
  16
  17   injuries similar to the members of the Plaintiffs’ Class she seeks to represent. Named

  18   Plaintiff has been wronged, wishes to obtain redress of the wrong, and wants Patenaude
  19
       and the members of the Defendants’ Class stopped from enriching themselves and others
  20
       via illegal activities or otherwise perpetrating similar wrongs on others based upon the
  21
  22   unlawful conduct of Transworld which controls the acts of all members of the Defendants’

  23   Class while practicing law without a license and requires Patenaude and members of the
  24
       Defendants’ Class to knowingly use inaccurate records of the NCSLT Trusts.
  25
              48.    Patenaude’s and the members of the Defendants’ Class failure to disclose the
  26
  27   true status and control of Transworld related to the debt collection litigation commenced

  28   and maintained by them against the Named Plaintiff and Plaintiffs’ Class members has

                                               Page 23 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 24 of 33 Page ID #:24



       also equitably tolled the running of any limitations that may otherwise apply to the claims
   1
   2   of the Named Plaintiff and the members of the Plaintiffs’ Class. Patenaude and the

   3   members of the Defendants’ Class may not benefit from their failure to properly and fully
   4
       disclose the true facts known to them concerning Transworld’s illegal conduct.
   5
              49.     The Named Plaintiff and members of the Plaintiffs’ Class were not required
   6
   7   to assume that Patenaude and the members of the Defendants’ Class were engaged in

   8   illegal activities in court proceedings. The Named Plaintiff and members of the Plaintiffs’
   9
       Class were reasonable in not assuming that Patenaude and the members of the Defendants’
  10
       Class were aiding Transworld’s illegal activities.
  11
  12          50.     Due to its presumed and actual knowledge, as described supra, Patenaude

  13   and the members of the Defendants’ Class had an appreciation that they were not entitled
  14
       to receive the benefits they were attempting to collect or actually collecting from the
  15
       Named Plaintiff and members of the Plaintiffs’ Class based upon Transworld’s improper
  16
  17   conduct of practicing law without a license and utilizing incomplete and knowingly

  18   inaccurate records of the NCSLT Trusts at the direction of Transworld.
  19
              51.     The Class members have suffered damages, losses, and harm similar those
  20
       sustained by the Named Plaintiff as described supra.
  21
  22                The Defendants’ Class Allegations

  23          52.     This action is also properly brought as a Defendants’ Class under Fed. R.
  24
       Civ. P. 23. Named Plaintiff proposes that the Defendants’ Class be defined as follows:
  25
                      Those persons retained by Transworld to commence and maintain
  26                  litigation to attempt to collect a consumer debt from the members of
  27                  the Plaintiffs’ Class in the year preceding the commencement of this
                      action.
  28

                                              Page 24 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 25 of 33 Page ID #:25



              53.     Patenaude qualifies as a member of the Defendants’ Class and Named
   1
   2   Proposes that Patenaude be appointed by the Court as the Named Defendant for the

   3   Defendants’ Class.
   4
              54.     Excluded from each of the Defendants’ Class are any person who falls within
   5
       the definition if the person is (i) a member of the Plaintiffs’ Class; or (ii) an employee of
   6
   7   the Court where this action is pending.

   8          55.     The Defendants’ Class definition in ¶ 52 as limited by ¶ 54 may be amended
   9
       or modified.
  10
              56.     The particular members of the Defendants’ Class are capable of being
  11
  12   described without difficult managerial or administrative problems. The members of the

  13   Defendants’ Class are also readily identifiable from the information and public records and
  14
       the business records of Patenaude and each of the members of the Defendants’ Class. Upon
  15
       information and belief, the size of the Class exceeds fifty persons.
  16
  17          57.     The Defendants’ Class members are sufficiently numerous that individual

  18   joinder of all members is impractical. This allegation is based in part on the fact that
  19
       Lindsey and each of the members of the Plaintiffs’ Class have been subjected to collection
  20
       actions related to consumer claims exceeds 1,000 cases based upon information and belief,
  21
  22   throughout the United States. Further, upon information and belief based upon public

  23   records, Patenaude and each of the members of the Defendants’ Class has attempted and/or
  24
       actually utilized the collection tools of the state courts to attempt collect from Plaintiffs’
  25
       Class members including knowingly utilizing the inaccurate records of the NCSLT Trusts
  26
  27   at the direction of Transworld.

  28          58.     There are questions of law and fact common to the Defendants’ Class which

                                               Page 25 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 26 of 33 Page ID #:26



       predominate over any questions affecting only individual members of the Defendants’
   1
   2   Class and, in fact, the wrongs alleged against Patenaude and the Defendants’ Class

   3   members by the Plaintiffs’ Class members and the remedies sought by Named Plaintiff
   4
       and the Plaintiffs’ Class against Patenaude and the Defendants’ Class members are
   5
       identical, the only difference being the exact sum which each Defendants’ Class member
   6
   7   will have to pay to the Plaintiffs’ Class. The common issues include, but are certainly not

   8   limited to:
   9
                     a. Whether Patenaude and members of the Defendants’ Class are permitted to
  10
                        loan their law licenses to Transworld which was practicing law without a
  11
  12                    license;

  13                 b. Whether Patenaude and members of the Defendants’ Class may maintain a
  14
                        bona fide error defense related to the knowingly inaccurate records utilized
  15
                        by them of the NCSLT Trusts;
  16
  17                 c. Whether Patenaude and members of the Defendants’ Class may enrich

  18                    themselves by participating in Transworld’s unfair and unconscionable debt
  19
                        collection activities;
  20
                     d. Whether Patenaude and members of the Defendants’ Class members’ are
  21
  22                    permitted to continue collecting or attempting to collect on behalf of

  23                    Transworld while it is practicing law without a license in relation to the
  24
                        Plaintiffs’ Class members; and
  25
                     e. Whether the Patenaude and members of the Defendants’ Class members
  26
  27                    should be liable to the Plaintiffs’ Class members for damages for their claims

  28                    asserted.

                                                 Page 26 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 27 of 33 Page ID #:27



              59.    Named Defendant’s legal and equitable defenses (which are denied) are
   1
   2   typical of and identical to each member of the Defendants’ Class and will be based on the

   3   same legal and factual theories.
   4
              60.    Patenaude’s and the members of the Defendants’ Class members’ defenses
   5
       (which defenses are denied) would be typical of and identical to the claims of each member
   6
   7   of the Plaintiffs’ Class and will be based on the same legal and factual theories since they

   8   arise out of Transworld’s standard and uniform contracts with Patenaude’s and the
   9
       members of the Defendants’ Class members.
  10
              61.    The Named Defendant will also fairly and adequately represent and protect
  11
  12   the interests of the Defendants’ Class.     Named Defendant has represented itself in

  13   numerous other actions and has retained counsel experienced in consumer class actions,
  14
       including actions involving unlawful debt collection practices related to Transworld and
  15
       the NCSLT Trusts. Named Defendant does not have any interests which might cause it
  16
  17   not to vigorously defend this action or that are otherwise adverse to the interests of the

  18   members of the Defendants’ Class.
  19
              62.    Certification of a Class under Rule Fed. R. Civ. P 23(b)(2) and (b)(3) is
  20
       appropriate as to the Defendants’ Class members in that common questions predominate
  21
  22   over any individual questions and a class action is superior for the fair and efficient

  23   adjudication of this controversy. A class action will cause an orderly and expeditious
  24
       administration of Defendants’ Class members’ defenses, and economies of time, effort and
  25
       expenses will be fostered and uniformity of decisions will be ensured.
  26
  27          63.    Defendants’ Class members defenses are typical of the claims of the

  28   Defendants’ Class members.

                                              Page 27 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 28 of 33 Page ID #:28



              64.    Named Defendant will fairly and adequately protect the interests of all
   1
   2   Defendants’ Class members in the defense of this action. It is similarly situated with, and

   3   has that same interests as each of the members of the Defendants’ Class it represents.
   4
                                    COUNT I
   5            DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
            BY THE PLAINTIFFS’ CLASS AGAINST THE DEFENDANTS’ CLASS
   6
   7
              65.    Lindsey adopts by reference the factual allegations contained in the
   8
   9   preceding paragraphs of this Complaint with the same effect as if herein fully set forth.

  10   This claim is brought on behalf of Lindsey individually and as the Named Plaintiff of the
  11
       Plaintiff’s Class against Patenaude on its individual behalf and as the Named Defendant
  12
       for the Defendants’ Class members.
  13
  14          66.    Named Plaintiff and the Plaintiffs’ Class members seek a declaration that:

  15   (a) Patenaude and the Defendants’ Class members are not entitled, directly or indirectly,
  16   as a matter of law to collect against any member of the Plaintiffs’ Class based any
  17
       engagement with Transworld while it is practicing law without a license under California
  18

  19
       law; and (b) Patenaude and the Defendants’ Class members may not, directly or indirectly

  20   threaten or actually utilize the assistance of any court to collect or attempt to collect upon
  21   the Plaintiff or the Plaintiffs’ Class members while utilizing NCSLT’s inaccurate and
  22
       incomplete records.
  23
              67.    Patenaude and the Defendants’ Class members should be enjoined from
  24
  25   attempting to collect any sums from Named Plaintiff and Plaintiffs’ Class members,
  26   directly or indirectly, based upon their engagement agreements with Transworld or the
  27
       incomplete and inaccurate records of the NCSLT Trusts.
  28

                                               Page 28 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 29 of 33 Page ID #:29



             WHEREFORE, Named Plaintiff and the Plaintiffs’ Class members pray that this
   1
   2   Court enter judgment in their favor and against the Patenaude and the Defendants’ Class

   3   members and:
   4
                 A. Certify this case as a class action with the Named Plaintiff as the Class
   5
                    Representative of the Plaintiffs’ Class and her attorneys as counsel on behalf
   6
   7                of the Plaintiffs’ Class described herein;

   8             B. Certify this case as a class action with the Named Defendant as the Class
   9
                    Representative of the Defendants’ Class and its attorneys as counsel on
  10
                    behalf of the Defendants’ Class described herein;
  11
  12             C. Order appropriate injunctive relief against Patenaude and the Defendants’

  13                Class members individually to prevent further violations of law or provide
  14
                    benefits to any person engaged by Transworld while it is practicing law
  15
                    without a license and knowingly utilizing the inaccurate records of the
  16
  17                NCSLT Trusts, including a preliminary and permanent injunction;

  18             D. Order and declare that as a matter of law, Patenaude and the Defendants’
  19
                    Class members are not entitled, directly or indirectly, as a matter of law to
  20
                    collect against any member of the Plaintiffs’ Class based any engagement
  21
  22                with Transworld while it is practicing law without a license under California

  23                law;
  24
                 E. Order and declare that Patenaude and the Defendants’ Class members may
  25
                    not, directly or indirectly threaten or actually utilize the assistance of any
  26
  27                court to collect or attempt to collect upon the Plaintiff or the Plaintiffs’ Class

  28                members while utilizing NCSLT’s inaccurate and incomplete records;

                                              Page 29 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 30 of 33 Page ID #:30



                    F. Award reasonable attorneys' fees, litigation expenses and costs;
   1
   2                G. Order other appropriate declaratory relief; and

   3                H. Provide such other or further relief as the Court deems appropriate.
   4
                                      COUNT II
   5         VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT,
   6                            15 U.S.C. § 1692, et seq.
            BY THE PLAINTIFFS’ CLASS AGAINST THE DEFENDANTS’ CLASS
   7
   8
              68.      Lindsey adopts by reference the factual allegations contained in the
   9
       preceding paragraphs of this Complaint with the same effect as if herein fully set forth.
  10
  11   This claim is brought on behalf of Lindsey individually and as the Named Plaintiff of the

  12   Plaintiff’s Class against Patenaude on its individual behalf and as the Named Defendant
  13
       for the Defendants’ Class.
  14
              69.      Defendant Patenaude and each member of the Defendants’ Class acquired
  15
  16   their interest to collect for another in the Named Plaintiff’s and Plaintiffs’ Class members’

  17   alleged consumer loans assigned to them by Transworld during a period in which they
  18   allege (directly and indirectly) the debts were owed and unpaid and therefore Patenaude
  19
       and each member of the Defendants’ Class is a debt collector within the meaning of 15
  20
       U.S.C. § 1692a(6).
  21
  22          70.      By communicating with the Named Plaintiff and Plaintiffs’ Class members
  23   directly and indirectly and threatening and/or actually pursuing and maintain litigation and
  24
       demanding and collecting sums not legally due from the Named Plaintiff and Plaintiffs’
  25
       Class members based upon the knowingly inaccurate records of the NCSLT Trusts,
  26
  27   Patenaude and each member of the Defendants’ Class used false, deceptive, or misleading
  28   representations or means in connection with the collection of the consumer debts of the

                                                Page 30 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 31 of 33 Page ID #:31



       Named Plaintiff and Plaintiffs’ Class members in violation of 15 U.S.C. § 1692e.
   1
   2          71.    By filing documents in the government court proceedings and thereafter

   3   serving those documents on the Plaintiffs’ Class members claiming they had a right to
   4
       collect payments from the Named Plaintiff and Plaintiffs’ Class members based upon the
   5
       inaccuract NCSLT Trust records, Patenaude and each member of the Defendants’ Class
   6
   7   has used a communication in collecting or attempting to collect a debt which improperly

   8   implies that the government or a government agency has authorized the collection effort
   9
       when the government has not done so, in violation of 15 U.S.C. § 1692e(9).
  10
  11          72.    Patenaude and each member of the Defendants’ Class members’ acts and

  12   omissions concerning their relationship with Transworld while it was practicing law
  13   without a license in relation to the litigation commenced and maintained against the Named
  14
       Plaintiff and Plaintiffs’ Class members constitutes unfair or unconscionable means to
  15
  16
       collect or attempt to collect from the Named Plaintiff and Plaintiffs’ Class members in

  17   violation of 15 U.S.C. § 1692f.
  18          73.    Named Plaintiff and the Plaintiffs’ Class members have suffered actual
  19
       economic and non-economic damages, as more fully described supra and have incurred
  20
       attorney’s fees and court costs as a result of illegal debt collection practices of the Named
  21
  22   Defendants and members of the Defendants’ Class and direct and indirect actions
  23   described herein.
  24
              74.    The FDCPA provides the Named Plaintiff and the Plaintiffs’ Class members
  25
       are also entitled to an award of statutory damages in addition to actual damages.
  26
  27          WHEREFORE, Named Plaintiff and the Plaintiffs’ Class members pray that this
  28   Court enter judgment in their favor and against the Patenaude and the Defendants’ Class

                                               Page 31 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 32 of 33 Page ID #:32



       members on their FDCPA claims and:
   1
   2         A. Certify this case as a class action with the Named Plaintiff as the Class

   3             Representative of the Plaintiffs’ Class and her attorneys as counsel on behalf of
   4
                 the Plaintiffs’ Class described herein and as necessary and appropriate establish
   5
                 subclasses of the Plaintiffs’ Class in relation to each member of the Defendants’
   6
   7             Class;

   8         B. Certify this case as a class action with the Named Defendant as the Class
   9
                 Representative of the Defendants’ Class and its attorneys as counsel on behalf
  10
                 of the Defendants’ Class described herein;
  11
  12         C. Award actual damages equal to each member of the Plaintiffs’ Class from the

  13             Defendants’ Class members;
  14
             D. Award statutory damages in the amount allowed by the FDCPA equal to
  15
                 $500,000.00 per member of the Defendants’ Class to the Plaintiffs’ Class
  16
  17             members;

  18         E. Award reasonable attorney’s fees, litigation expenses and costs; and
  19
             F. Provide such other or further relief as the Court deems appropriate.
  20
                                   DEMAND FOR JURY TRIAL
  21
  22         Plaintiffs demand a trial by jury as to all issues subject to trial by jury.

  23                                              /s/ Scott C. Borison
                                                  Scott C. Borison (CA Bar No. 289456)
  24                                              1900 S. Norfolk St. Suite 350
                                                  San Mateo CA 94403
  25                                              (301) 620-1016
  26                                              Scott@borisonfirm.com

  27
  28

                                               Page 32 of 33
        Class Action Complaint
Case 5:20-cv-02537-JWH-SP Document 1 Filed 12/08/20 Page 33 of 33 Page ID #:33


                                          /s/ Monica Hartsock
   1                                      Monica Hartsock, SBN 270114
   2                                      LAW OFFICE OF MONICA HARTSOCK
                                          4562 Hastings Ct.
   3                                      Chino, California 91710
                                          Telephone: (909) 536-1773
   4                                      Monica@Hartsocklawfirm.com
   5                                      Attorneys for Plaintiffs and the Proposed Class
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18

  19

  20
  21
  22
  23
  24
  25
  26
  27
  28

                                       Page 33 of 33
        Class Action Complaint
